Citation Nr: 1732074	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-28 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 10, 2016, and a rating in excess 20 percent thereafter, for residuals of a left tibia fracture.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for low back disability, to include as secondary to service-connected disability.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1965, with additional service in the Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  While the claims were pending, the agency of original jurisdiction (AOJ) increased the rating for residuals of the left tibia fracture to 20 percent, effective October 10, 2016, in an April 2017 decision.

The Veteran provided testimony at a Decision Review Officer (DRO) hearing in December 2011.  In April 2017, the Veteran also testified at a Board hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.  

Since the AOJ last considered the appeal, the Veteran's representative submitted additional evidence in June 2017 and waived initial AOJ review of evidence submitted since the last adjudication by the AOJ.  

The appeal is REMANDED to the AOJ.


REMAND

While further delay is regrettable, additional development is warranted before this appeal may be decided.  

Initially, the Board finds remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  A review of the record indicates that there may be outstanding service treatment records from the Veteran's period of active service.  

The record reflects that the originating agency attempted to obtain the Veteran's service treatment records from his periods of active service and active duty training in the Navy Reserves.  A January 1979 records request indicated that all records on file were related to medical treatment since the Veteran's period of active service, a February 1979 response from the Naval Reserve Personnel Center indicated that no health or service records from the Veteran's active duty were available at that facility, and a January 2000 deferred rating decision noted that all records received were related to reserve training and that active service records were not requested.  The Veteran submitted some service treatment records from his period of active service related to treatment of the in-service left tibia fracture; however, the record does not reflect that development was undertaken to obtain the Veteran's complete medical records from his active service from June 1963 to July 1965.  Accordingly, VA must make reasonable efforts to obtain those records.  

Additionally, the Board finds additional medical opinions are warranted to determine whether the Veteran has current left shoulder, left knee, left ankle, and/or low back disabilities related to his active service, or secondary to residuals of a left tibia fracture and/or left hip disability that account for all evidence of record.  

The Veteran contends that he injured his left shoulder, left knee, left ankle, and low back in active service while playing baseball in the same incident that resulted in his service-connected fractured left tibia.  Specifically, he reports that he ran into another baseball player, flipped over other man's body, and landed on his left side.  He indicates that he has had pain in the affected areas since the injury and has provided private treatment records in support of his contentions.  In a March 2009 letter, Dr. M.B. noted the Veteran's report of left shoulder, knee, foot, and ankle problems at the time of the in-service injury and Dr. G.G. noted unimproved left ankle pain since 1964 in a March 2011 letter.

With regard to the left shoulder disability, the Board notes that an April 2016 medical opinion found it unrelated to service due to lack of chronicity of care or evidence of shoulder pain or treatment in service.  However, a September 2009 private opinion found it at least as likely that the Veteran injured his left shoulder during the March 1964 baseball accident, and that the injury could have been the onset of degenerative changes to the acromioclavicular joint.  

With regard to the back disability, a November 2012 examination attributed current findings of arthritis to age.  An April 2016 opinion found no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology in the service treatment records, but did not account for private medical opinions relating the low back pain to active service injury, to include the subsequent immobilization of the left leg.  Specifically, in August 2009 Dr. B.K. found it possible the Veteran's low back injury was incurred in service when he ran into the other man playing baseball, and Dr. F.K. indicated that the Veteran's in-service injuries could have been a contributing factor to his current back disabilities.

The Veteran also contends that the residuals of the left tibia fracture altered his gait and caused instability and that his left shoulder, left knee, left ankle, and low back disabilities were caused or aggravated by the residual pain and instability.  He reported falling a few times per month due to instability and giving way of the left knee and ankle and asserts that the injuries sustained in the falls caused or aggravated his current disabilities.  Private treatment records confirm the Veteran sought emergency medical treatment for a left knee contusion, sprained left ankle, and low back pain due to a fall down the stairs after the left knee and ankle gave way in December 2013, that he suffered a head injury and back pain after falling down stairs in February 2013, and left ankle and hip pain after a fall in April 2012.  Additional documents note the Veteran fell at work in May 2012 due to giving way of his left leg that resulted in a twisted left ankle and knee pain.

The April 2016 VA opinions determined there was no pathophysiology to support a finding that the residuals of the left tibia fracture caused or aggravated back, ankle, or knee disabilities beyond their natural progression because the residuals did not cause significant physical deformity, neurologic impairment, or severe gait dysfunction.  The examiner stated that the left shoulder disability was less likely than not due to the service-connected condition without further comment.  The examiner did not discuss whether the residuals of a left tibia fracture resulted in the Veteran's recurrent falls and fall-related injuries, and if so, whether the falls caused or aggravated the left shoulder, left knee, left ankle, and/or back disabilities.  The Board notes that a January 2009 examiner reported residuals of the left tibia fracture included a limping gait to the left leg.  Further, Dr. F.K. provided multiple medical statements indicating that the in-service tibia fracture, treatment with cast, and subsequent trauma to his body could contribute to his current disabilities.  

Finally, the Board notes the Veteran was service-connected for a left hip disability in a June 2013 rating decision, as related to residuals of the left tibia fracture.  An August 2014 examination found the left hip disability resulted in functional limitations of mild difficulty with mobility and a June 2013 examiner found the hip disability caused difficulty standing, sitting, and bending and prevented kneeling.  Additionally, the Veteran's representative contended in the April 2017 hearing that the left hip disability affected the Veteran's gait, causing or aggravating the Veteran's claimed left knee, left ankle, and back disabilities.  

Given the possibility of missing service records, the conflicting opinions of record, and the unanswered questions in this case, remand is required to obtain additional medical opinions.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

As rating the service-connected tibia disability involves determinations about knee and ankle disability that claim is intertwined with the remanded issues and must also be remanded.  See38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Accordingly, the case is REMANDED for the following actions:

1.	Obtain service treatment records from the Veteran's period of active duty from June 1963 to July 1965.  All efforts to obtain these records should be documented, and if records are unavailable the Veteran should be notified.  

2.	Obtain updated VA treatment records dating since April 2016.  

3.	After completing any records development, send the claims file to a VA examiner to provide medical opinion regarding the etiology of the Veteran's left shoulder, left knee, left ankle, and low back disabilities.  An examination should only be scheduled if it is determined to be necessary before offering the opinions.  

Specifically, following a review of the Veteran's records, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left shoulder disability, left knee disability, left ankle disability, and low back disability present during the period on appeal (since approximately 2008) began in service, was caused by service, or is otherwise related to service, to include a March 1964 baseball injury and subsequent treatment for an in-service left tibia fracture.

The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left shoulder disability, left knee disability, left ankle disability, and/or low back disability present since 2008 was: 

a) caused by service-connected residuals of a left tibia fracture, left hip disability, or a combination of the two; or,

b) worsened beyond the normal progression as a result of the Veteran's service-connected residuals of a left tibia fracture, left hip disability, or a combination of the two.

In answering the above, the examiner is asked to address the assertion that the service-connected disabilities resulted in an altered gait and caused falls which may have caused or aggravated disabilities of the left shoulder, left knee, left ankle, and low back.

If the examiner finds any left shoulder disability, left knee disability, left ankle disability, and/or low back disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

The examiner should also identify all residuals of the service-connected left tibia fracture, to include which current knee and ankle symptoms are related to that disability.     

A rationale must be provided for any opinion expressed.  The examiner's attention is directed to the private opinions noted above as well as the lay statements and private medical records indicating falls due to left ankle and knee instability may have caused ankle, knee, and back symptomatology.

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


